I think the purpose of Section 21 of Article III as amended was to require absolute compliance therewith, and that no longer should any presumption of the sufficiency, or the publication, of the notice be indulged merely because the legislative journals recited that proof had been "established in the Legislature."
It clearly makes the validity of special and local legislation dependent upon such compliance, which compliance must be shown by journal entries. Board of Public Instruction *Page 792 
v. Brown, 114 Fla. 711, 154 So.2d 850; Milner v. Hatton, 100 Fla. 210, 129 So.2d 593. I do not think the journal entries in this case show a proper compliance with the constitutional requirements. Douglas v. Webber, 99 Fla. 755, 128 So. 613. There was a material difference between the bill as introduced and passed and the published notice as published. State, ex rel. Wilkinson, v. Allen, 219 Ala. 590; 123 So.2d 36. Section 21 of Art. III, as amended in 1928, itself provides how the evidence that such notice has been published shall be "established in the Legislature." No discretion is left to the Legislature. It also expressly commands that the published notice "shall state the substance of the contemplated law." One of the objects of the amendment of 1928 was to take from the Legislature the power of itself finally deciding the question as to whether the required notice had been published as required by the Constitution. The courts cannot escape the duty now imposed upon them.